Title: From Thomas Jefferson to William Henry Harrison, 2 February 1806
From: Jefferson, Thomas
To: Harrison, William Henry


                        
                            Washington Feb. 2. 1806.
                        
                        Th: Jefferson presents his friendly salutations to Governor Harrison and puts under cover to him a
                            duplicate of his answer to the legislature of Indiana. the original of which was inclosed in his letter of Jan. 16. the
                            Commission for the legislative council goes by this post, having till now been lying before the Senate.
                    